ﬂutter: étatm «Euurt of appeals

For the Seventh Circuit
Chicago, Illinois 60604

January 25, 2005
Before
Hon. William J. Bauer, Circuit Judge
Hon. Frank H. Easterbrook, Circuit Judge

Hon. Michael S. Kanne, Circuit Judge

No. 04-1 396
Appeal from the United States
Patrick J. Munro and Claudette Munro, District Court for the Eastern
Plaintiﬁfs-Appellants, District of Wisconsin.
v. No. 02 C 420
Golden Rule Insurance Company, Patricia J. Gorence,
Defendant-Appellee. Magistrate Judge.
0 R D E R

The slip opinion issued in the above—entitled case on December 27, 2004 is hereby amended
as follows:

Page 3, the last sentence of the last paragraph is withdrawn and in its place is substituted with
the following language.

Therefore, the judgment of the district court is VACATED, and we REMAND this
case to the district court with directions to remand the case to state court for lack of
federal subject matter jurisdiction.